Citation Nr: 0824112	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO. 01-04 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Nashville, Tennessee


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C.A. 
§ 1151 for genitourinary disability, claimed as left 
testicular pain, epididymitis, hydrocele, and loss of use 
of the creative organ, due to inguinal hernia repair 
performed at a VA Medical Center (MC) in February 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from August 1944 to 
November 1946 and from December 1946 to September 1970. 
His awards and decorations included the Silver Star Medal 
and the Purple Heart Medal with one oak leaf cluster.

This case has been before the Board of Veterans' Appeals 
(Board) on several occasions, the last time in May 2007. 
Each time, it was remanded for further development. 
Following the latest development, the Appeals Management 
Center (AMC) in Washington, D.C. confirmed and continued 
the denial of entitlement to VA compensation pursuant 
38 U.S.C.A. § 1151 for genitourinary disability. 
Thereafter, the case was returned to the Board for 
further appellate action.

In April 2002, during the pendency of the appeal, the 
appellant had a hearing at the RO before a Veterans Law 
Judge who is no longer employed by the Board. In February 
2007, the Board offered the appellant an opportunity for 
another hearing before a Veterans Law Judge who would 
participate in a decision on the appeal. However, later 
that month, he declined that offer.


FINDING OF FACT

The preponderance of the competent evidence of record 
shows that the appellant does not have chronic, 
identifiable additional disability as the result of left 
inguinal hernia repair performed at a VAMC in February 
1999. 


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 
1151 for the claimed residuals of left inguinal hernia 
repair in February 1999 have not been met. 38 U.S.C.A. §§ 
1151, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that as a result of February 1999 
surgery to repair a left inguinal hernia, he developed 
additional disability. He states that he has increased 
left testicular pain and swelling and that he has been 
unable to use his penile prosthesis which had been 
surgically implanted many years early. In effect, he 
contends that he has lost the use of a creative organ. In 
any event, he maintains that since the February 1999 
surgery took place at a VAMC, VA compensation is 
warranted for the residual disability pursuant to 
38 U.S.C.A. § 1151.

After reviewing the record, however, the Board finds that 
the appellant does not have chronic, identifiable 
additional disability as a result of the February 1999 
surgery. Absent additional disability, he is unable to 
meet the criteria for VA compensation pursuant to 
38 U.S.C.A. § 1151. Accordingly, the appeal is denied.

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the 
Board must determine whether VA has met its statutory 
duty to assist the appellant in the development of is 
claim for compensation pursuant to 38 U.S.C. § 1151 for 
the residuals of a left inguinal hernia repair performed 
at a VAMC in February 1999. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a 
claimant of the information and evidence not of record 
that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103; 38 CFR § 3.159(b)(1). As part of that notice, VA 
must inform the claimant of the information and evidence 
he is expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf. See 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a 
compensation claim: veteran status, existence of a 
disability, a connection between the appellant's VA 
treatment and the disability; the degree of disability; 
and the effective date of the disability. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004). However, VA may proceed with adjudication of a 
claim if errors in the timing or content of the notice 
are not prejudicial to the claimant. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007); see also 
Pelegrini, 18 Vet. App. at 121.

In letters, dated in October 2003, September 2004, and 
May 2007, the RO and AMC provided timely notice to the 
appellant regarding the information and evidence 
necessary to substantiate his claim for compensation 
pursuant to 38 U.S.C. § 1151, as well as the information 
and evidence to be submitted by him, and the information 
and evidence to be obtained by VA.

In May 2007, the AMC notified the appellant that once 
entitlement to compensation had been established, a 
disability rating would be assigned in accordance with 
the criteria set forth in the VA schedule for evaluating 
disabilities. 38 C.F.R. Part 4. The RO also notified the 
appellant that an effective date for the award of 
benefits would be assigned and would be based, generally, 
on the date of the receipt of the claim for benefits or 
when the evidence showed a level of disability that 
supported a certain rating under the rating schedule. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although notice of the information and evidence necessary 
to establish an assigned rating was not provided to the 
appellant at the time he filed his claim for compensation 
pursuant to 38 U.S.C. § 1151, such error was, 
essentially, harmless. Not only did the foregoing notice 
provide such information, neither the appellant nor his 
representative have challenged the decision based on any 
lack of understanding of the evidence and information 
necessary to establish an assigned rating or effective 
date. See Mayfield, supra (due process concerns with 
respect to notice requirements must be pled with 
specificity). Moreover, since the claim for compensation 
is being denied, no disability rating or effective date 
will be assigned. Any notice timing error in that regard 
is effectively moot, and therefore, of no force or effect 
in the current appeal. In any event, it has not resulted 
in any prejudice to the appellant. 

In developing the claim, the RO and/or AMC has received a 
substantial amount of evidence and argument from the 
appellant and his representative, including, but not 
limited to, records reflecting his treatment during the 
several years prior to the February 1999 surgery; the 
surgical report and clinical records associated with the 
surgery; and records reflecting the appellant's treatment 
and examinations during the years since the surgery. 
Indeed, in August 2000, March 2006, and June 2007, the 
appellant underwent VA examinations to determine the 
nature and etiology of any genitourinary disability found 
to be present. Finally, as noted above, the appellant has 
had a opportunity to present his case at a hearing before 
a Veterans Law Judge. Thus, the appellant has had ample 
opportunity to participate in the development of his 
appeal. Such opportunity eliminates the possibility of 
prejudice in deciding the appeal and ensures the 
essential fairness of the decision.

After reviewing the record, the Board finds that VA has 
met its duty to assist the appellant in the development 
of information and evidence necessary to support his 
claim for compensation pursuant to 38 U.S.C. § 1151 for 
the residuals of left inguinal hernia performed by VA in 
February 1999. All relevant evidence identified by the 
appellant has been obtained and associated with the 
claims folder. He has not identified any outstanding 
evidence which could be used to support his claim. As 
such, the record has been fully developed, and it is 
difficult to discern what additional guidance VA could 
provide to the appellant regarding what further evidence 
he should submit to substantiate his claim. Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Therefore, 
further action is unnecessary in order to meet VA's 
statutory duty to assist the appellant in the development 
of his claim. See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 
Accordingly, the Board will proceed to the merits of the 
appeal.

Analysis

VA compensation shall be awarded for a qualifying 
additional disability in the same manner as if such 
additional disability were service- connected. For 
purposes of this section, a disability is a qualifying 
additional disability if the disability or death was not 
the result of the appellant's willful misconduct, and the 
disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
appellant under any law administered by VA and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination, or (B) an event not reasonably foreseeable. 
38 U.S.C.A. § 1151.

In determining whether an appellant has an additional 
disability, VA compares the appellant's condition 
immediately before the beginning of the hospital care or 
medical or surgical treatment upon which the claim is 
based to the appellant's condition after such care or 
treatment. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted 
in the appellant's additional disability. Merely showing 
that an appellant received care or treatment and that the 
appellant has an additional disability does not establish 
cause. 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical 
or surgical treatment, or examination proximately caused 
an appellant's additional disability or death, it must be 
shown that the hospital care or medical or surgical 
treatment caused the appellant's additional disability or 
death; and (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the appellant's 
informed consent.

A review of the record confirms that in February 1999, 
the appellant underwent left inguinal hernia repair at a 
VAMC. It was noted that in the mid-1980's, he had 
undergone implantation of a penile prosthesis due to 
impotence. Thereafter, there was no competent evidence of 
genitourinary problems until the mid-1990's. 

Several years prior to his left inguinal hernia repair, 
the appellant complained of pain in his groin and 
suprapubic areas. In particular, during a VA consultation 
with the Genitourinary service in October 1997, he 
complained of pain in the same areas as he did after the 
February 1999 surgery. He also complained of a 2 to 3 
year history of severe left groin pain the month before 
his surgery. 

When the appellant underwent repair of a left inguinal 
hernia in February 1999, there were no reports of any 
complications. Indeed, following the surgery, he was 
returned to the recovery room in good condition. 

In the ensuing weeks and months, the appellant continued 
to report pain in the left testicle, and in May 1999, he 
underwent a VA ultrasound. The examiner stated that there 
were three possible considerations for the appellant's 
left testicular pain: 1) neuropraxia due to damage to the 
ilioinguinal nerve during the left inguinal hernia 
surgery in February 1999; 2) a symptomatic left 
hydrocele; and 3) left epididymoorchitis. Following 
additional workup by VA, the presence of a left hydrocele 
and epididymitis was confirmed. There were no findings, 
however, that the appellant's ilioinguinal nerve was 
damaged during the hernia surgery. 

In March 2000, the appellant underwent surgery at a 
military medical facility to correct the left hydrocele 
and the left epididymitis. There was no evidence then 
generated indicating that either was in any way related 
to the residuals of the appellant's left inguinal hernia 
surgery in February 1999. Nevertheless, the appellant 
continued to complain of pain and swelling of the left 
testicle and loss of use of a creative organ. Despite 
those complaints, there was no competent evidence of 
chronic additional disability following the hernia 
surgery. 

In light of the appellant's ongoing complaints, the RO 
scheduled the appellant for a VA genitourinary 
examination in August 2000. During the examination, it 
was noted that the appellant was unable to have sexual 
intercourse due to pain but that there were other local 
and systemic diseases, including diabetic neuropathy 
which affected his sexual function. There was a well-
healed scar from the left inguinal hernia repair. The 
appellant described numbness in the groin and left 
inguinal area, as well as exquisite tenderness to 
palpation in the inferior groin, scrotal/epididymal area, 
and spermatic cord area. Sensation was also decreased in 
the left inferior groin and suprapubic areas. 

Following the VA examination, the examiner concluded that 
the appellant had chronic left inguinal testicular/groin 
pain in the setting of four prior operations and diabetic 
neuropathy. The examiner commented that the appellant 
appeared to have chronic neuropathy that appeared to 
chronologically related to his left inguinal hernia 
repair. While the examiner noted the surgery was a 
contributing factor, he also observed that the 
appellant's situation was complex. Indeed, he noted that 
other factors were probably important including the 
appellant's diabetic neuropathy, a disability for which 
service connection was granted several years later. 
Therefore, in March 2006 and June 2007, VA reexamined the 
appellant to determine the nature and etiology of any 
genitourinary disability found to be present. See 38 
C.F.R. § 4.2  (If the findings on an examination report 
do not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes.).  

These examination reports do not reflect the presence of 
any additional disability as a result of the 1999 
procedure. The reports of the March 2006 and June 2007 VA 
examinations are negative for any "current" 
genitourinary disability other than erectile dysfunction 
for which penile prosthesis has been in place for many 
years. Indeed, the preponderance of the competent 
evidence of record shows that the appellant's current 
complaints of pain in the left testicle and sexual 
dysfunction are essentially the same as those which 
existed prior to the appellant's left inguinal hernia 
repair in February 1999. As such, the Board does not find 
additional disability.

Absent competent evidence of chronic, identifiable 
additional disability, the  criteria for compensation 
pursuant to 38 U.S.C.A. § 1151 for the claimed residuals 
of the appellant's February 1999 left inguinal hernia 
repair are not met. To the extent that the appellant 
continues to seek compensation for left testicular/groin 
pain, his argument is unavailing. Not only did his 
complaints of pain precede the hernia surgery, it should 
be noted that pain alone, without a diagnosis or 
identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which VA 
compensation may be granted. Sanchez-Benitez v. West, 259 
F.3d 1356, 1361-1362 (2001).

The only other reports that the appellant has additional 
disability as a result of his February 1999 surgery come 
from the appellant. As a layman, however, he is only 
qualified to report on matters which are capable of lay 
observation. He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause 
of a particular disability. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
Therefore, his opinion, without competent medical 
evidence, cannot be considered competent evidence of 
current, identifiable genitourinary disability resulting 
from the February 1999 surgery. 

Accordingly, such compensation is not warranted, and the 
appeal is denied. In arriving at this decision, the Board 
does not reach any questions of causation or fault on the 
part of VA, as such questions are, effectively, moot. 


ORDER

The appeal is denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


